Title: To John Adams from James McHenry, 22 August 1798
From: McHenry, James
To: Adams, John



Sir,
War Department 22nd. Augst 1798

I have the honor to enclose a patriotic address from the Brigadier general, and field officers of the third Brigade of Maryland Militia with a letter which accompanied the same from Brigadier General J. Swann, to the Secretary of War.
The characters of most of the Gentlemen who have signed this address are known to me to be valuable and influential.
I am, Sir, with the / Sincerest attachment and / respect—your most obdient / Humble Sevt:

James McHenry